Citation Nr: 1423873	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  10-20 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active duty service from May 1967 to May 1969, including service in Vietnam from October 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. This case was remanded by the Board in October 2013.  

As noted in the October 2013 Remand, the Veteran also initially appealed the January 2010 rating decision with respect to claims for higher ratings for hearing loss and tinnitus.  However, in an April 2011 statement, the Veteran's representative indicated that the Veteran wished to withdraw the issues of entitlement to an initial compensable rating for bilateral hearing loss and entitlement to an initial rating in excess of 10 percent for tinnitus.  Consequently, such issues were not certified to the Board.  Therefore, as such issues have been withdrawn, they are not properly before the Board.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

Additionally, in the April 2011 statement, the Veteran's representative indicated that the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, a July 2013 letter informed the Veteran that his requested hearing had been scheduled for August 2013.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.


The Board notes that, the Veteran's paper file has been scanned to a paperless, electronic claims file in the Veterans Benefits Management System (VBMS).  In addition to VBMS, there is another paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  The documents in Virtual VA are either duplicative of those in VBMS or irrelevant to the claim. 

For the reasons below, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for an acquired psychiatric disorder so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  Additionally, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).

In October 2013, the Board determined that a remand was necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his claimed acquired psychiatric disorder.  In this regard, the Board noted that the Veteran contended that he suffers from PTSD and depression as a result of his combat service in Vietnam, and his military occupational specialty (MOS) was listed as Combat Engineer and that his personnel records indicate that he participated in the Vietnam Counter-Offensive Phase III and the Tet Counter-Offensive.  The Board also observed that a January 2010 VA examiner, following an examination and a review of the Veteran's claims file, found that the Veteran did not have a mental health diagnosis.  The examiner hence provided no etiological opinion.

However, the Board further noted that an October 2009 private psychological evaluation reflected diagnoses of PTSD and depressive disorder not otherwise specified (NOS).  No etiological opinion was provided by the psychologist.  With regard to claims of service connection, the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, the Board determined that, although a diagnosis of an acquired psychiatric disorder was not found during the most recent VA examination, the private psychological evaluation dated during the course of the appeal provides a current diagnosis of the claimed disability.  Therefore, without a determination that the October 2009 evaluation is inaccurate, there is evidence of a "current" disability during the appeal period in question.  Consequently, the Board ordered that the Veteran be afforded a new examination so as to ascertain the nature and etiology of the Veteran's claimed acquired psychiatric disorder, to include PTSD and depressive disorder.

Thereafter, the Veteran was afforded a VA examination in December 2013.  At such time, the examiner determined that he did not have a diagnosis of PTSD that conformed to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Specifically, it was determined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  Furthermore, such examination did not reveal an acquired psychiatric disorder other than alcohol use disorder.  

The Board notes that VA policy has changed such that VA health care professionals were instructed to begin using the DSM-5 criteria in November 2013.  However, VA policy also instructs VA examiners that, if DSM-5 diagnostic criteria are not met, the examiner is to provide a medical opinion using the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) diagnostic criteria.  As such, an addendum opinion regarding whether the Veteran meets the DSM-IV criteria for a diagnosis of an acquired psychiatric disorder other than alcohol use disorder, to include PTSD, should be obtained.

Furthermore, despite the Board's directive that, if the examiner determined that the Veteran does not meet the DSM-IV criteria for a diagnosis of any acquired psychiatric disorder, he or she should reconcile such findings with the October 2009 private psychological evaluation, the examiner did not address the October 2009 findings.  Therefore, an addendum opinion that reconciles the October 2009 diagnoses of PTSD and depressive disorder NOS with the December 2013 determination that the only diagnosed psychiatric disorder is alcohol use disorder is should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's December 2013 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the December 2013 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should review the evidence of record and offer an opinion as to whether the Veteran meets the DSM-5 or DSM-IV criteria for a diagnosis of PTSD or any other acquired psychiatric disorder other than alcohol use disorder. 

If the only diagnosed rendered under the DSM-5 and DSM-IV is alcohol use disorder, the examiner should reconcile such findings with the October 2009 private diagnoses of PTSD and depressive disorder NOS.  If the examiner maintains that the Veteran only has a diagnosis of alcohol abuse disorder, the examiner should consider the Veteran's contentions that he used alcohol to cope with his PTSD and/or depression.  

If PTSD is diagnosed, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s). 

If an acquired psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any acquired psychiatric disorder (other than PTSD) that had its onset during, or is otherwise related to, his active military service.

The examiner should consider all of the evidence of record, including the Veteran's lay statements and medical records.  Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



